— Appeal from a judgment of the Supreme Court (Teresi, J.), entered April 21, 2008 in Albany County, which, in a proceeding pursuant to CPLR article 78, denied petitioner’s motion for reconsideration.
Petitioner commenced this CPLR article 78 proceeding challenging a May 2004 determination of the Board of Parole denying his request for parole release. Supreme Court dismissed the petition. Petitioner thereafter appealed from that judgment and also moved for reconsideration. In connection with the appeal, this Court noted that petitioner reappeared before the Board in July 2006 and, as such, dismissed the appeal as moot (47 AD3d 1142 [2008], lv denied 10 NY3d 707 [2008]). With respect to the motion for reconsideration, Supreme Court denied the requested relief. This appeal from Supreme Court’s denial of petitioner’s motion for reconsideration ensued.
Inasmuch as petitioner’s challenge to the Board’s May 2004 determination has already been decided (id.), the issue of whether Supreme Court should have granted petitioner’s motion for reconsideration is academic (see Thibeault v Travelers Ins. Co., 37 AD3d 1000, 1001 [2007]). Accordingly, this appeal is dismissed.
Cardona, EJ., Spain, Lahtinen, Kane and Stein, JJ., concur. Ordered that the appeal is dismissed, without costs.